DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claims status
2.	This office action is a response to an application filed on 06/17/2021 in which claims 1-20 are pending for examination.
Based on the Preliminary Amendment filed on 06/17/2021, the listing of claims replace all prior versions, and listings, of claims in the application.
 
                                          Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/03/2021.

                                                            Drawings
4.	The Examiner contends that the drawings submitted on 02/03/2021 are acceptable for examination proceedings.

        Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

6.	A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 1, 2, 5, 6, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0185755 A1), hereinafter “Kim”.
Regarding claim 1, Kim discloses an apparatus of a next generation NodeB (gNB) (Figs. 1-4, 10-11, gNB in a wireless communication system), comprising: radio frequency circuitry configured to communicate with a user equipment (UE) (Figs. 1-4, 10-11, paragraphs [0163], [0164],  last serving gNB-CU store UE context); one or more baseband processors communicatively coupled to the radio frequency circuitry and configured to perform operations (Figs. 1-4, 10-11, overall architecture of an NG-RAN)  comprising:
interconnecting a gNB Central Unit control-plane entity (gNB-CU-CP) with a gNB Central Unit user-plane entity (gNB-CU-UP) via an E1 control plane interface (Figs. 10-11, paragraph [0092], gNB-CU-UP is connected to the gNB-CU-CP through the E1 interface) and a gNB Distributed Unit (gNB-DU) via an F1 control plane interface (Figs. 10-11, paragraph [0092], gNB-CU-CP is connected to the gNB-DU through the F1-C interface); and
establishing or modifying a bearer context (Figs. 10-11, steps 1024-1026, 1028-1042, paragraphs [0177],[0179],[0186], bearer context setup and modification requests) and data transport tunneling for a specific UE user (Figs. 10-11, steps 1024-1026, 1028-1042, paragraphs [0177],[0179],[0186], address info for F1U (i.e. F1-DL TEIDs)).

Regarding claim 2, Kim discloses the operations further comprise delivering data between the specific UE and a network via an F1 user plane interface between the gNB-CU-UP and the gNB-DU (Figs. 10-11, steps 1040-1048, paragraphs [0185], [0186],[0189], gNB-CU-UP transmits the buffered DL data towards the UE via the gNB-DU; and if the UE has the UL data to be sent to the NGC, the UE may transmit the UL data to the UPF via the gNB-DU and last serving gNB-CU-UP).

Regarding claim 5, Kim discloses the operations further comprise causing the gNB-DU or the gNB-CU-CP to transport radio resource control (RRC) messages via the F1 control plane interface during an RRC state transition procedure (Figs. 10-11, step 1020, paragraph [0174], initial uplink RRC transfer message or new message to last serving gNB-CU-CP via F1 interface).

Regarding claim 6, Kim discloses the operations further comprise causing the gNB-CU-CP to transport data forwarding tunnel information or a packet data convergence protocol (PDCP) preservation status information to the gNB-DU via the F1 control plane interface during a bearer context establishment procedure or a bearer context modification procedure for a handover (HO), or during a change of gNB-CU-UP (Figs. 10-11, paragraph [0177], Based on the stored UE context, the last serving gNB-CU-CP sends the UE CONTEXT SETUP REQUEST message (or new message) to the gNB-DU via F1 interface; UE CONTEXT SETUP REQUEST message (or new message) may include signaling RB (SRB) ID(s) and data RB (DRB) ID(s) to be setup (i.e. list of bearers to be setup), and also the UL TNL address information for F1-U (i.e. F1-UL TEIDs)).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0185755 A1), hereinafter “Kim” in view of WO 2018/009340 A1, hereinafter “WO’340”.
Regarding claim 9, Kim discloses the apparatus according to claim 2.
Kim does not explicitly disclose “causing the F1 user plane interface to utilize a new frame or an optional information element (IE) to request or to receive acknowledgment/negative acknowledgment (ACK/NACK) feedback for lossless delivery of transmitted frames”.
However, WO’340 from the same or similar field of endeavor discloses causing the F1 user plane interface to utilize a new frame or an optional information element (IE) to request or to receive acknowledgment/negative acknowledgment (ACK/NACK) feedback for lossless delivery of transmitted frames (Fig. 4, paragraph [0059], messages conveyed using F1-U 414: DU to CU-UP (ACK/NACK report)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “causing the F1 user plane interface to utilize a new frame or an optional information element (IE) to request or to receive acknowledgment/negative acknowledgment (ACK/NACK) feedback for lossless delivery of transmitted frames” as taught by WO’340, in the system of Kim , so that it would provide enabling flexible deployment of RAN functions and facilitating virtualization of part of all of the control plane and part or all of the user plane (WO’340, paragraph [0021]).

Regarding claim 10, Kim in view of WO’340 disclose the apparatus according to claim 9.
WO’340 further discloses causing the F1 user plane interface to utilize ACK/NACK validity mechanisms for the feedback requested frames (Fig. 4, paragraph [0059], messages conveyed using F1-U 414: DU to CU-UP (ACK/NACK report)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “causing the F1 user plane interface to utilize ACK/NACK validity mechanisms for the feedback requested frames” as taught by WO’340, in the system of Kim , so that it would provide enabling flexible deployment of RAN functions and facilitating virtualization of part of all of the control plane and part or all of the user plane (WO’340, paragraph [0021]).
Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Allowable Subject Matter
12.	Claims 3-4, 7-8, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1 and 11) were amended with similar features and the amendments were submitted in a formal response. 
[Note: Failure to provide all three conditions may result in new ground(s) of rejection (in case given the scope of the claimed amendments and/or the arguments would require further consideration).]
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference WO’340 discloses communicating allocated downlink (DL) or uplink (UL) data transport tunnel info via the F1 interface (paragraph [0038], Fl-U 114 may reuse GTP-U, where TEID carries information regarding the identity of SRB/DRB).
Prior art reference Kim discloses causing the gNB-DU or the gNB-CU-UP to send confirmation of successful bearer context establishment or successful bearer context notification to the gNB-CU-CP via the F1 interface or the E1 interface (paragraphs [0178],[0180], UE CONTEXT SETUP RESPONSE message (or new message) to the last serving gNB-CU-CP via F1 interface; the BEARER CONTEXT MODIFICATION RESPONSE message (or new message) to the last serving gNB-CU-CP via E1 interface).
The prior art, however, neither explicitly teaches nor suggests “cormunicatinon allocated downlink (DL) or uplink (UL) data transport tunnel info via the 1 user plane interface during a bearer context establishment procedure, during a bearer context modification procedure, or during a radio resource control (RRC) state transition procedure” and “causing the gNB-DU to transporting data forwarding tunnel information or PDCP preservation status info to the gNB-CU-UP via the Fl user plane interface during the bearer context establishment procedure or the bearer context modification procedure for HO, or during the change of gNB-CU-UP”, as recited by claims 3-4, 7-8, 13-14 and 17-18. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414